Citation Nr: 1027518	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  05-07 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral knee sprain, to 
include as secondary to service-connected right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to April 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  This case was 
previously before the Board, most recently in January 2009, when 
these issues were remanded for additional development of the 
evidence.

Unfortunately, the appeal must be again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran's representative contends, in a June 2010 written 
brief, that the Board's January 2009 remand directives have not 
yet been completed.  Unfortunately, the Board must agree with 
this assessment.

The Board finds that additional development remains necessary 
before proper informed appellate review may proceed.  The Board's 
directives in the prior January 2009 remand have not been 
completed in this case.  The Board directed that a new VA 
examination report be prepared to clarify confusion created by 
pertinent statements in the self-contradictory October 2007 VA 
examination report.  As discussed in greater detail in the 
Board's prior remand, the October 2007 VA examination report 
presents confusion and conflicting indications regarding the 
etiology of the Veteran's bilateral knee disability.  In 
pertinent part, the October 2007 VA examination report includes a 
statement suggesting that the Veteran's knee disabilities have 
been aggravated by ankle twisting injuries; but the same report 
also contains a statement suggesting that the examiner considered 
the knee disabilities to be unrelated to the ankle disability.

In light of the conflicting statements regarding the bilateral 
knee disability in the October 2007 report, one of which appears 
to significantly attribute some part of the knee disability to an 
injury involving the Veteran's service-connected right ankle, the 
Board determined in January 2009 that clarification of the 
October 2007 medical opinion is required in order to give the 
Veteran's bilateral knee claim proper consideration.

Accordingly, the Veteran was afforded a new VA examination in 
March 2009.  The Board directed that the examination report was 
to address whether any the Veteran's bilateral knee disability 
(or disability of either individual knee) is at least as likely 
as not caused or aggravated by his service connected right ankle 
disability.  The March 2009 VA examination report thoroughly 
addresses the different question of whether the Veteran's right 
knee disability is related to his military service.  Although 
this medical opinion is pertinent to the issue on appeal, it is 
not sufficient to resolve this appeal that features a secondary 
theory of service connection.  Unfortunately, the March 2009 VA 
examination report overlooked the secondary issue of service 
connection, and offers no opinion addressing the critical 
question of whether the Veteran's bilateral knee disability is at 
least as likely as not caused or aggravated by his service 
connected right ankle disability.

The Board believes that appellate review cannot proceed, and in 
any event would not survive judicial scrutiny, without answers to 
the medical questions presented in the Board's March 2009 remand.  
A new remand is necessary to ensure compliance with the 
development requested by the Board's March 2009 remand and to 
develop the record to allow a proper determination in appellate 
review of this case; the Board is under a duty to ensure 
compliance with the terms of its prior remands.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be 
forwarded to the VA examiner who authored the 
January 2009 VA examination report concerning 
the Veteran's bilateral knee disability, if 
available.  Otherwise, the Veteran should be 
scheduled for an appropriate new VA 
examination to determine the nature and 
etiology of the claimed bilateral knee 
disability.  (If the Veteran declines to 
report for a new examination, a medical 
opinion should nevertheless be obtained based 
upon the available information in the claims-
file).  It is imperative that the claims-file 
be made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the Veteran (if 
applicable), the examiner should respond to 
the following:

For each current chronic disability 
diagnosed in the Veteran's knees, is it at 
least as likely as not (a 50% or higher 
degree of probability) that the disability 
is proximately due to or caused by, or has 
been permanently aggravated by the 
Veteran's service-connected right ankle 
disability?  In answering this question, 
please offer an explanation that addresses 
and resolves the confusion from the 
October 2007 report's conflicting 
statements (which at one point state that 
the knee disability is not aggravated by 
the right ankle disability, but also 
suggest that the knee disability may be 
'related or aggravated by' a twisting 
injury to the Veteran's service-connected 
right ankle).

2.  The RO should then review the Veteran's 
claim of entitlement to service connection 
for bilateral knee disability, including as 
secondary to the service- connected right 
ankle disability.  If any benefit sought on 
appeal remains denied, the RO should furnish 
the Veteran and his representative with an 
appropriate supplemental statement of the 
case.  The case should be returned to the 
Board after the Veteran is afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


